April 11, 1922. The opinion of the Court was delivered by
This is an action for damages for personal injuries to a passenger. There are only two questions in the case, and the consideration of them does not require a statement of the facts.
I. When there in a conflict between the Circuit Judge and the stenographer as to the exact language of the charge, must this Court accept the statement of the trial Judge or the stenographer? The answer is that the statement of the trial Judge shall prevail. It is not clear that there is a conflict in this case. The question is decided against the appellant.
II. Was the verdict excessive? This Court cannot say it was so excessive as to warrant setting aside a judgment based upon it. This question is decided against the appellant.
The judgment appealed from is affirmed.